Title: To Thomas Jefferson from James Monroe, 4 May 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. May 4. 1794.

Yours of April 24th. reached me yesterday. Since my last the proposition of Mr. Clarke for prohibiting the importation of British goods untill the posts shall be surrendered and compensation made for the depredation on our trade, was rejected in the Senate. Upon the question the first section which determined the fate of the bill, Jackson and Bradley withdraw which left us 11. only against 14.: in consequence of which every section was negatived, yet a question was notwithstanding taken whether the bill should be read a 3d. time and in favor of which these gentlemen voted, and Ross the successor of Gallatin taking into his head now to withdraw, the house was equally divided and the casting vote given by the V. President against it. Thus the bill was lost, the most mature and likely to succeed of all the propositions respecting G. Britn. which have been presented before the legislature during the session. Its fate may be ascribed to an executive maneuvre: for whilst it was depending in the Repe. branch and obviously a great majority in its favor, the nomination of Mr. Jay was introduc’d, as Envoy Extry. for the British court. From that moment it was manifest the measure would be lost, and altho’ it passed the other branch and perhaps with greater vote than would have been the case, had not the sense of the Senate been clearly indicated by the approbation of the nomination, yet it was plain the prospect of success was desperate. An Extraordinary mission was a measure of conciliation, it was urged; prohibitory regulations were of a different character and would defeat its object. Thus you find nothing has been carried against that nation, but on the contrary the most submissive  measure adopted that could be devised, to court her favor and degrade our character.
Tis said that the Envoy will be armed with extraordinary powers and that authority to form a commercial treaty will likewise be comprized in his instructions. Under a similar power upon a former occasion, granted too by implication only, this person had well nigh bartered away the Missisippi. What then may we not expect from him upon the present crisis, when the power is expressly granted and the fortune of the party whose agent he is, may be considered as hazarded in the success of his mission? After degrading our country by shewing to the world, that they were more willing to confide in retribution &ca from their justice and favor, than from the strength of our union and the decision of our councils, will this man return baffled in the enterprize, and seek to atone for himself and those who sent him, to the community, by owning his and their folly which had exposed us to such humiliation? And when it is considered that Britain contemplates the conquest of the French and perhaps afterwards of the Sph. Islands, and the downfal of the Sph. power in this region of the [world] a course of policy which will part her not only from Spn. but perhaps from the present combination of powers, is it not probable she will be disposed to seek an alliance here as well for the purpose of aiding her in these projects as detaching us from France? Some symtoms of discontent have already appeared in the Sph. cabinet, and these it is probable will be increased when the conquest of Britn. in the Islands is attended to, and her views become further developed. The circumstance of sending an envoy to negotiate with Engld. at the time that the minister of France, on the ground and cloathed with similar powers, is only amused with acts of civility, shews that a connection with the former power is the next object of the Executive.
The present French minister expressed lately the wish of his country that G. Morris should be recalled and in consequence arrangements are making for that purpose. Being forced to send a republican character the admn. was reduc’d to the dilemma of selecting from among its enemies or rather those of opposit principles, a person who would be acceptable to that nation. The offer of the station has been presented to Chr. Livingston as I hear in a letter written by the President. Tis thought he will accept it. Burr’s name was mentioned to Randolph but with the success that was previously expected, indeed it was not urged in preference to the other, but only noted for consideration. I thank you for the intelligence respecting my farm near you. I think we shall adjourn in about 3. weeks after which I shall immediately proceed home. Mrs. M. joins in best wishes for your health and that of your family. Sincerely I am Dear Sir your friend & servant

Jas. Monroe

 